DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 12/29/21. Claims 1-12 are cancelled. Claims 13-26 have been amended. Claims 13-26 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's interpretation of claim terms under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph have been considered and accepted. Examiner's interpretation of these terms under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph is accordingly withdrawn.
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections regarding non-responsive amendments are accordingly maintained as discussed in further detail below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“change a stopping condition for stopping execution of the automatic braking process, the stopping condition related to the steering angle, based on an execution status of the automatic steering process; and
stop execution of the automatic braking process when the stopping condition becomes satisfied during the execution of the automatic braking process”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites: "A collision avoidance assisting apparatus comprising:
an obstacle detection sensor section including a wave radar and a camera that detects an obstacle in a heading direction of a vehicle;
a steering angle sensor that detects, as a steering angle, the rotational angle of a steering wheel of said vehicle; and
a control unit implemented by at least one programmed processor and configured to:
execute an automatic braking process of decreasing a speed of said vehicle by controlling a braking apparatus of said vehicle when said vehicle is determined to collide with said detected obstacle, 
execute an automatic steering process in addition to said automatic braking process when it is determined that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said detected obstacle, said automatic steering process changing turning angles of turnable wheels of said vehicle by controlling a steering apparatus of said vehicle including said steering wheel, and 
change a stopping condition for stopping execution of the automatic braking process, the stopping condition related to the steering angle, based on an execution status of the automatic steering process; and
stop execution of the automatic braking process when the stopping condition becomes satisfied during the execution of the automatic braking process."
This language is vague and indefinite for at least the following reasons:
Generally Unclear: The language of the control unit is vague and indefinite as it is unclear what specific functions are performed (or whether said functions are performed at all). For example:
The language “execute an automatic braking process of decreasing a speed of said vehicle by controlling a braking apparatus of said vehicle when said vehicle is determined to collide with said detected obstacle”, and “execute an automatic steering process in addition to said automatic braking process when it is determined that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said detected obstacle”, is vague and indefinite as it is unclear whether this language is intended to require that the vehicle actually "collide[s] with said obstacle" and "cannot be stopped by said automatic braking process" or whether the apparatus merely determines (incorrectly?) that the vehicle collides with said obstacle, or perhaps, whether Applicant intended to describe predicting a collision between the vehicle and the detected obstacle if the vehicle and the obstacle are 
The language “change a stopping condition for stopping execution of the automatic braking process” is vague and indefinite as it is unclear whether this language is intended to describe changing a condition/state of a variable upon which a function is based upon (e.g. changing a variable steering angle), or whether this language is intended to require changing a threshold of a variable upon which a function is based upon (e.g. changing a steering angle limit/threshold). For purposes of this examination, in lieu of Applicant’s written description provided by the Specification as originally 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A collision avoidance assisting apparatus comprising:
an obstacle detection sensor section including a wave radar and a camera that detects an obstacle in a heading direction of a vehicle;
a steering angle sensor that detects, as a steering angle, the rotational angle of a steering wheel of said vehicle; and
a control unit implemented by at least one programmed processor and configured to:
execute an automatic braking process of decreasing a speed of said vehicle by controlling a braking apparatus of said vehicle [intended for when a prediction is made that said vehicle will collide with said detected obstacle if said vehicle and said detected obstacle are projected to follow given trajectories], 
execute an automatic steering process in addition to said automatic braking process [intended for when a prediction is made will collide with said detected obstacle if said vehicle and said detected obstacle are projected to follow given trajectories], said automatic steering process changing turning angles of turnable wheels of said 
[change a stopping condition for stopping execution of the automatic braking process], the stopping condition related to the steering angle, based on an execution status of the automatic steering process; and
stop execution of the automatic braking process when the stopping condition becomes satisfied during the execution of the automatic braking process.”
Claims 14-24 are further rejected as depending on this claim.

Claim 14 recites: "A collision avoidance assisting apparatus according to claim 13, wherein a stopping condition is satisfied when the magnitude of said steering angle is greater than a predetermined steering angle threshold, 
wherein a first steering angle threshold and a second angle threshold are different from each other."
This language is vague and indefinite for at least the following reasons:
Omitting Essential Description: Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential description of claim elements/steps, such omission amounting to a gap between claim elements (e.g. the "first steering angle threshold", the "second steering angle threshold"), and the invention as a whole. See MPEP § 2172.01. The omitted elements are: the relationships between the "first steering angle threshold", the "second steering angle threshold", and the 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A collision avoidance assisting apparatus according to claim 13, wherein a stopping condition is satisfied when the magnitude of said steering angle is greater than a predetermined steering angle threshold, 
[wherein it is intended that a first steering angle threshold and a second angle threshold are different from each other].”
Claim 15 is further rejected as depending on this claim.

Claim 15 recites: "A collision avoidance assisting apparatus according to claim 14, wherein said second steering angle threshold is greater than said first steering angle threshold."
This language is vague and indefinite for the same reasons discussed in the rejection of claim 14 above. Namely, the nature and relationship of the first and second steering angle thresholds to the invention as a whole are unclear.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
[wherein it is intended that said second steering angle threshold is greater than said first steering angle threshold]."

Claims 18-20 recite: "A collision avoidance assisting apparatus according to claim [13, 16, 17], wherein said control unit estimates, as a collision time, a time elapsing until said vehicle collides with said obstacle and to determine that said vehicle collides with said obstacle when said estimated collision time is shorter than a predetermined time threshold."
This language is vague and indefinite for at least the same reasons discussed in the rejection of claim 13 above. For example, the language of the control unit is vague and indefinite as it is unclear what specific functions are performed (or whether said functions are performed at all). For example, it is unclear whether the vehicle affirmatively "collide[s] with said obstacle" or whether the apparatus merely determines (incorrectly?) that the vehicle collides with said obstacle, or perhaps, whether Applicant intended to describe predicting a collision between the vehicle and the detected obstacle if the vehicle and the obstacle are projected to follow given trajectories, and again, whether this language is merely an expression of an intended field of use. Namely, it is unclear whether (and/or when) the "a collision time" is estimated. Additionally, as it is unclear whether the "determination that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said obstacle" is a separate function from determining that the vehicle collides with the obstacle, or whether this is a redundant limitation, or whether this limitation is 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A collision avoidance assisting apparatus according to claim [13, 16, 17], wherein said control unit [is intended to estimateis predicted to collide if said vehicle and said detected obstacle are projected to follow given trajectories and is predicted to collide ]."
Claims 21 and 24 are further rejected as depending on claim 18.
Claim 22 is further rejected as depending on claim 19.
Claim 23 is further rejected as depending on claim 20.

Claims 21-23 recite: "A collision avoidance assisting apparatus according to claim [18, 19, 20], wherein said control unit determines a required deceleration necessary for avoiding collision with said detected obstacle when said estimated collision time is shorter than said time threshold;
when the magnitude of said required deceleration is equal to or less than the magnitude of a maximum deceleration, said control unit uses said required deceleration as a target deceleration, and 
when the magnitude of said required deceleration is greater than the magnitude of said maximum deceleration, said control unit uses said maximum deceleration as said target deceleration;
said control unit executes said automatic braking process such that the actual deceleration of said vehicle becomes equal to said target deceleration; and
when the magnitude of said required deceleration is greater than the magnitude of said maximum deceleration, said control unit section determines that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said detected obstacle."
This language is vague and indefinite for at least the same reasons discussed in the rejection of claims 13-20 above. For example, it is unclear whether the claims are directed to an actual collision between the vehicle and the obstacle, the (incorrect?) determination of a collision, or the prediction of a collision (see e.g. cl. 21-23 reciting: "when said estimated collision time is shorter than said time threshold, said collision avoidance control section determines a required deceleration necessary for avoiding collision with said obstacle"). Accordingly, it is unclear if these limitations are expressions of intended uses or affirmative limitations (and if so, which ones?). The remaining paragraphs of cl. 21-23 are similarly vague for substantially the same reason: it is unclear what conditions transpire, what functions are performed, what results are achieved, and what limitations are affirmatively required by the scope of the claim (for 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A collision avoidance assisting apparatus according to claim [18, 19, 20], wherein said control unit [is intended to determine [intended for avoiding collision with said detected obstacle when said estimated collision time is shorter than said time threshold];
if the magnitude of said required deceleration is equal to or less than the magnitude of a maximum deceleration, said control unit uses said required deceleration as a target deceleration, or
if the magnitude of said required deceleration is greater than the magnitude of said maximum deceleration, said control unit uses said maximum deceleration as said target deceleration;
said control unit executes said automatic braking process such that the actual deceleration of said vehicle becomes equal to said target deceleration; or
if the magnitude of said required deceleration is greater than the magnitude of said maximum deceleration, said control unit section determines that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said detected obstacle]."

Claims 24-26 recite: "A collision avoidance assisting apparatus according to claim [13, 16, 17], wherein said control unit controls said steering apparatus so as to cause said vehicle to travel along a detouring travel path which is a travel path of said vehicle for avoiding collision with said detected obstacle."
This language is vague and indefinite for at least the same reasons discussed in the rejection of claims 13-23 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The language "a travel path of said vehicle for avoiding collision with said detected obstacle" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the vehicle (i.e. "avoid collision with an obstacle") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Inconsistent Language: As discussed in the rejection of the claims above, it is unclear whether the claims are directed to an actual collision between the vehicle and the obstacle, the (incorrect?) determination of a collision, or the prediction of a collision (see e.g. cl. 21-23 reciting: "when said collision avoidance control section executes said automatic steering process, said 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A collision avoidance assisting apparatus according to claim [13, 16, 17], wherein said control unit [is intended to control [intended for avoiding collision with said detected obstacle]].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2017/0349169 A1) in view of Kida (US 2016/0207531 A1)

Regarding claim 13, Deshpande discloses a collision avoidance assisting apparatus (see e.g. at least Abstract, Fig. 1-2, and related text) comprising:
an obstacle detection sensor section [intended for detecting an obstacle in a heading direction of a vehicle] (e.g. at least object distance sensor 120, video camera 115, see e.g. at least p. 15-16, 23. Fig. 1-2, and related text);
a steering angle sensor [intended for detecting, as a steering angle, the rotational angle of a steering wheel of said vehicle] (e.g. at least steering angle sensor, controls 135, see e.g. at least p. 19, Fig. 1-2, and related text); and
a control unit implemented by at least one programmed processor (e.g. at least controller, driver control, electronic processor, pedestrian avoidance system 105, controller 110, control system 125, see e.g. at least p. 3-5, 14, Fig. 1-2, and related text) and configured to:
execute an automatic braking process of decreasing a speed of said vehicle by controlling a braking apparatus of said vehicle [intended for when a prediction is made that said vehicle will collide with said detected obstacle] (e.g. at least vehicle control system 125, braking controller, braking actuator, see e.g. at least Abstract, p. 2 – 5, 17, Fig. 1-6, and related text, activating a braking 
execute an automatic steering process in addition to said automatic braking process [intended for when a prediction is made that said vehicle will collide with said detected obstacle] (id.), said automatic steering process changing turning angles of turnable wheels of said vehicle by controlling a steering apparatus of said vehicle including said steering wheel (see e.g. at least Abstract, p. 2-5, 27-29, 31-32, Fig. 2-6, and related text, applying a course deviation using a steering angle adjustment), and
stop execution of the automatic braking process when a stopping condition related to the steering angle during the execution of the automatic braking process is satisfied, and changes a stopping condition corresponding to an execution status of the automatic steering process (see e.g. at least p. 24-29, Fig. 3A-3B, and related text, comparing responses from a driver to a first set of thresholds, wherein one threshold may be a predetermined amount of braking, and wherein one threshold may be a steering angle threshold, and either restarting the method when the controller determines that the driver has reacted to the presence of the detected pedestrian or that there is otherwise no significant risk of collision, or else if the magnitude of the steering angle change is in the direction of the pedestrian, or otherwise determining that a probability of collision with the pedestrian is above a threshold, performing braking system).

claim 14, Modified Deshpande teaches that a stopping condition is satisfied when the magnitude of said steering angle is greater than a predetermined steering angle threshold (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text),
[wherein it is intended that a first steering angle threshold and a second angle threshold are different from each other] (Deshpande: id.).

Regarding claim 15, Modified Deshpande teaches a collision avoidance assisting apparatus according to claim 14, [wherein it is intended that said second steering angle threshold is greater than said first steering angle threshold] (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text).

Regarding claim 16, Modified Deshpande teaches that said control unit, stops the execution of said automatic braking process and the execution of said automatic steering process when a magnitude of a detected steering angle becomes greater than a second angle threshold greater than said first angle threshold, and when said control unit executes both said automatic braking process and said automatic steering process (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text).

Regarding claim 17, Modified Deshpande teaches that said control unit is configured to control said steering apparatus such that a magnitude of a steering angle does not become greater than a maximum steering angle when said control unit 
said control unit [is intended to employ a value smaller than a steering angle as a first angle threshold and further intended to employ a value greater than a steering angle as a second angle threshold] (Deshpande: id.).

Regarding claims 18-20, Modified Deshpande teaches that said control unit [is intended to estimateis predicted to collide if said vehicle and said detected obstacle are projected to follow given trajectories and is predicted to collide ] (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text).

Regarding claims 21-23, Modified Deshpande teaches that said control unit [is intended to determine a required deceleration necessary [intended for avoiding collision with said detected obstacle when said estimated collision time is shorter than said time threshold] (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text);
if the magnitude of said required deceleration is equal to or less than the magnitude of a maximum deceleration, said control unit uses said required deceleration as a target deceleration (Deshpande: id.), or

said control unit executes said automatic braking process such that the actual deceleration of said vehicle becomes equal to said target deceleration (Deshpande: id.); or
 if the magnitude of said required deceleration is greater than the magnitude of said maximum deceleration, said control unit section determines that said vehicle cannot be stopped by said automatic braking process at a point in time before said vehicle reaches said detected obstacle] (Deshpande: id.).

Regarding claims 24-26 Modified Deshpande teaches that said control unit [is intended to control said steering apparatus so as to cause said vehicle to travel along a detouring travel path which is a travel path of said vehicle [intended for avoiding collision with said detected obstacle]] (Deshpande: see e.g. at least Abstract, p. 25-29, Fig. 3A-3B, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662